Citation Nr: 0114868	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  01-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  His awards and decorations included the 
Combat Infantryman Badge and the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran's PTSD is manifested primarily by a lack of 
spontaneity and some depression with anxiety features.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a rating in excess of 70 percent for his 
service-connected PTSD.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 70 percent rating is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when there are such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The veteran underwent VA psychological examinations in 
November 1999 and October 2000.  He complained of impaired 
sleep, nightmares, intrusive thoughts of Vietnam, problems 
with temper, anxiety, depression, shakiness, memory loss, and 
hallucinations associated with certain smells in the woods.  
He reportedly tried to avoid people and had panic attacks 
when he was in town.  He denied suicidal ideation but noted 
that he was on probation for shooting and nearly hitting 
someone.  On examination, he was not particularly 
spontaneous.  He demonstrated some depression with anxiety 
features.  His PTSD was reportedly productive of moderate to 
severe impairment, and his GAF was 55.  (GAF is global 
assessment of functioning which under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
[DSM-IV], reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 
(2000).  A 55-60 GAF score indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995)).  Such findings do not 
meet the schedular criteria for a 100 percent disability 
rating for PTSD.  Indeed, the veteran was well-oriented, and 
his speech was intelligible, intelligent, and goal directed.  
Moreover, his behavior was appropriate, and he was in touch 
with reality.  There was no evidence of thought disorder or 
psychotic manifestations; and his insight, reasoning, and 
judgment were good.  Finally, there was no evidence of 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  

Inasmuch as the veteran does not meet the criteria for a 
schedular rating in excess of 70 percent for PTSD, an 
increased rating is not warranted.  In arriving at this 
decision, the Board has also considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
PTSD for the period prior to December 6, 1999.  However, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  Although he has a total rating due to individual 
unemployability, that is due to multiple service-connected 
disabilities rather than to PTSD alone.  38 C.F.R. § 4.16 
(2000).  Indeed, the record shows that the manifestations of 
his PTSD are essentially those contemplated by the regular 
schedular standards.  It must be emphasized that disability 
ratings are not job-specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension Services for a 
rating outside the regular schedular criteria.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of information sent to the veteran, including the Statement 
of the Case, the appellant and his attorney were notified of 
evidence necessary to substantiate the claim.  He has not, 
however, identified evidence which could be used to support 
his appeal.  As noted above, he has had two VA psychological 
examinations, and copies of the reports have been associated 
with the file.  The findings during those examinations were 
generally consistent, and he received no treatment for PTSD 
during the time between those examinations.  Moreover, he has 
not contended that such examinations were inadequate for 
rating purposes.  Finally, he has been informed of his right 
to have a hearing in association with his appeal; however, to 
date, he has declined to exercise that right.  Accordingly, 
the Board is of the opinion that the VA has met its duty to 
assist the veteran in the development of this appeal and that 
there is no need for further development at this time.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

